         Case 1:19-cv-02270-SCJ Document 76 Filed 09/21/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION




 IN RE FLOOR & DECOR HOLDINGS,                      CIVIL ACTION FILE
 INC. SECURITIES LITIGATION
                                                    NO. 1:19-cv-2270-SCJ




                                   JUDGMENT

       This action having come before the Court, Honorable Steve C. Jones, United States

District Judge, for consideration of Defendants' Motion to Dismiss the Second Amended

Complaint for Violation of the Federal Securities Laws, and the Court having granted said

Motion, it is

       Ordered and Adjudged that Plaintiffs' Second Amended Complaint is DISMISSED.

       Dated at Atlanta, Georgia, this 21st day of September, 2020.

                                                      JAMES N. HATTEN
                                                      CLERK OF COURT


                                                 By: s/R. Spratt
                                                     Deputy Clerk
Prepared, Filed, and Entered
in the Clerk's Office
  September 21, 2020
James N. Hatten
Clerk of Court

By: s/R. Spratt
Deputy Clerk
